Title: From George Washington to Arthur St. Clair, 13 February 1781
From: Washington, George
To: St. Clair, Arthur


                        
                            Dear Sir
                            Head Quarters New Windsor 13th Febry 1781
                        
                        I observe by the recruiting instructions annexed to the printed arrangement of the Pennsylvania line, that
                            the Regimental places of rendezvous are fixed, but that the general Rendezvous is to be at such place as shall be judged
                            proper by me, or the commanding Officer of the line. In my opinion, Bristol and that neighbourhood will be, upon many
                            accounts, most suitable and convenient for this purpose. It is on the most direct communication to the Army; from whence,
                            the troops assembled may be drawn without loss of time, upon an emergency. I would wish them to be cantonned as compact as
                            possible, for the better preservation of discipline, and on account of exercise and maneuvre, both of which should be
                            constantly practiced.
                        I hope to hear that the Gout, of which you were apprehensive, has had its turn, and left you in good health.
                            I shall set out on Thursday for Newport, and shall probably be absent between a Fortnight and three Weeks. I am with great
                            Regard Dear Sir Your most obt Servt
                        
                            Go: Washington
                        
                    